DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the "the one or more yarns consisting of PEF are S-twisted, wherein at least one further yarn is S-twisted, and wherein the S-twisted at least one further yarn is Z-cabled into the reinforcement cord" in lines 1-3. Claim 1, upon which claim 22 depends, recites "the reinforcement cord consists of one or more yarns" and "each of the one or more yarns consists of polyethylene furanoate (PEF)" in lines 6-7. If the cord consists of the one or more yarns, it is unclear as to how the "further yarn" can be part of the cord because the "consists of" phrase appears to exclude it. It is unclear if applicant intended for the "one further yarn" to be one of the one or more PEF yarns or an entirely new yarn. For the purpose of examination, it is assumed that the claim requires the one or more yarns to be twisted in the S direction and then cabled in the Z direction to form the reinforcement cord.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites the "the one or more yarns consisting of PEF are S-twisted, wherein at least one further yarn is S-twisted, and wherein the S-twisted at least one further yarn is Z-cabled into the reinforcement cord" in lines 1-3. Claim 1, upon which claim 22 depends, recites "the reinforcement cord consists of one or more yarns" and "each of the one or more yarns consists of polyethylene furanoate (PEF)" in lines 6-7. The "consists of one or more yarns" in claim 1 appears to exclude the "at least one further yarn" required of claim 22. Thus, claim 22 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 2, 4, 7-9, 18, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada (US 2010/0175805) in view of Roerink (Avantium's YXY: Green Materials and Fuels) and Westgate (US 2003/0034107), and optionally, further in view of Kato (JP2008-291244, of record, with English machine translation) and/or de Jong (Furandicarboxylic Acid (FDCA), A Versatile Building Block for a Very Interesting Class of Polyesters).
Regarding claims 1, 2, 4, Wada discloses an elastomeric article (tire and rubber covered textiles; carcass ply or belt ([0014,0015]) that employs raw material derived from non-petroleum resources in consideration of the environment and future depletion of petroleum resources ([0010, 0006]). Wada discloses the article as comprising textile cord which is prepared by stranding a plurality of filaments made of an organic fiber material wherein polyester is disclosed as a particular example. Wada also discloses that textile made from raw material derived from non-petroleum resources such as rayon may be preferably employed ([0043]).
Thus, Wada recognizes textile cords derived from non-petroleum resources as preferable from an environmental protection viewpoint. Wada does not disclose polyethylene furanoate (PEF) as a material. 
In addressing the same problem of non-petroleum based alternatives to conventional petrol-based polyester, Roerink discloses that PEF has better or similar properties compared to polyester (PET), is based on biomass derived carbohydrates, and can be used to produce fibers for textiles (see pgs 9, 11, 12). Kato, similarly directed towards bio-based alternatives to petrol-based polyester (line 21-28), teaches using biomass derived 2,5 furan dicarboxylic acid (FDCA) as raw material along with a diol (ethylene glycol being preferable from the viewpoint of mechanical properties) for producing a polyester having excellent heat resistance and mechanical properties (lines 35-47, 60-66, 140-142, 597-602). Examiner notes the combination of FDCA and ethylene glycol yields polyethylene furanoate (PEF). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Wada with reinforcement cords consisting of PEF yarns produced from biomasses since (1) Wada teaches employing non-petroleum based materials as alternatives to petroleum-based materials in order to reduce reliance on petroleum and that a textile made from non-petroleum based raw material is preferable ([0010,0043]); (2) Roerink teaches PEF as an alternative to commonly used PET wherein PEF provides better or similar properties, is derived from biomass materials, and can be used to produce fibers for textiles (pgs 9-12); and as optionally applied further motivations, (3) Kato teaches biomass derived furan dicarboxylic acid (FDCA)-based polyesters as alternatives to terephthalate based polyester (PET) which offer excellent heat resistance and mechanical properties and can be used in a wide variety of applications including fibers and yarns (lines 35-47, 60-66, 140-142, 597-602; the polyesters derived from ethylene glycol and FDCA are PEF); and/or (4) de Jong discloses PEF as an affordable bio-based replacement for PET for use in a wide variety of applications including fibers wherein oil-based PTA is replaced with bio-based FDCA in order to obtain 100% renewable PEF (pg 3, top paragraph; pg 12). 
One would have been motivated to employ PEF as the reinforcement cord material in order to provide a non-petroleum based material instead of conventional oil-based polyester cord reinforcement.
Wada is silent as to the yarn twist. In the same field of endeavor of tire reinforcement cords, Westgate discloses reducing the expense of reinforcement cords by reducing the yarn twist--for example, by using yarn twists of 118 to 316 tpm (with examples of 197) ([0003,0004,0006,0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed a yarn twist of 100 to 200 tpm since Westgate discloses using yarn twists of 118 to 316 tpm (with specific examples of 197 tpm) in order to reduce manufacturing expense ([0003,0004,0006, 0010,0036]).
Regarding claim 7, Wada does not disclose the linear density of the yarns; Examiner notes, however, that the broad ranges cover the conventional values typically used in the tire art. Furthermore, Westgate discloses that yarns of 240 dtex to 3300 dtex can be used, depending on the size of the tires constructed and their use ([0020]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the yarns with linear density within the claimed range since Westgate discloses yarn densities of 240 dtex to 3300 dtex as suitable for tires ([0020]). One of ordinary skill in the art would have been motivated to select a yarn linear density based on the reinforcement requirements for the tire construction ([0020]).
Regarding claims 8, 9 and 18, Wada teaches the cord as being employed in the carcass ply or belt ([0014,0015]). 
Regarding claims 20-22, Westgate discloses that the yarns can be twisted in the S or Z direction and then cabled together in the opposite direction ([0044]).
Regarding claim 23, Wada discloses an elastomeric article (tire and rubber covered textiles; carcass ply or belt ([0014,0015]) that employs raw material derived from non-petroleum resources in consideration of the environment and future depletion of petroleum resources ([0010, 0006]). Wada discloses the article as comprising textile cord which is prepared by stranding a plurality of filaments made of an organic fiber material wherein polyester is disclosed as a particular example. Wada also 
Thus, Wada recognizes textile cords derived from non-petroleum resources as preferable from an environmental protection viewpoint. Wada does not disclose polyethylene furanoate (PEF) as a material. 
In addressing the same problem of non-petroleum based alternatives to conventional petrol-based polyester, Roerink discloses that PEF has better or similar properties compared to polyester (PET), is based on biomass derived carbohydrates, and can be used to produce fibers for textiles (see pgs 9, 11, 12). Kato, similarly directed towards bio-based alternatives to petrol-based polyester (line 21-28), teaches using biomass derived 2,5 furan dicarboxylic acid (FDCA) as raw material along with a diol (ethylene glycol being preferable from the viewpoint of mechanical properties) for producing a polyester having excellent heat resistance and mechanical properties (lines 35-47, 60-66, 140-142, 597-602). Examiner notes the combination of FDCA and ethylene glycol yields polyethylene furanoate (PEF). Kato teaches the polyester resin can be used for a wide variety of applications including forming yarns and fibers (lines 495-506). De Jong, similarly directed towards bio-based alternatives to petrol-based polyester, teaches replacing oil-based PTA building block of PET with bio-based FDCA to obtain bio-based polyesters wherein a 100% renewable PEF can be produced wherein PEF is disclosed as an affordable biobased alternative to PET for use in a variety of applications including fibers (pgs 2-3; pg 12). Thus, PEF was well recognized in the art at the time of the invention to be a bio-based alternative to PET.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Wada with reinforcement cords consisting of PEF yarns produced from biomasses since (1) Wada teaches employing non-petroleum based materials as alternatives to petroleum-based materials in order to reduce reliance on petroleum and that a textile 
One would have been motivated to employ PEF as the reinforcement cord material in order to provide a non-petroleum based material instead of conventional oil-based polyester cord reinforcement.
As to the sourcing of the PEF, the recitation of 24.2wt% EG and 75.8wt% FDCA by the claim would have been obvious to a person having ordinary skill in the art at the time of the invention since it merely recites the inherent mass fraction of EG and FDCA that is present in PEF. As to the petrol vs. biomass sourcing of the reaction components, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed ethylene glycol from petroleum since (1) de Jong teaches that the building block  of ethylene glycol  can be produced by oil cracking or from bioethanol (pg 2); and (2) while Wada and de Jong disclose using non-petroleum based materials as preferable from an environmental standpoint, a person having ordinary skill in the art would have readily appreciated that petroleum based EG is an equally viable material for producing PEF (ethylene glycol chemistry is the same regardless of its sourcing). One would be motivated to use petrol-based EG based on economics and supply availability. 
Wada is silent as to the yarn twist. In the same field of endeavor of tire reinforcement cords, Westgate discloses reducing the expense of reinforcement cords by reducing the yarn twist--for example, by using yarn twists of 118 to 316 tpm (with examples of 197) ([0003,0004,0006,0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed a yarn twist of 100 to 200 tpm since Westgate discloses using yarn twists of 118 to 316 tpm (with specific examples of 197 tpm) in order to reduce manufacturing expense ([0003,0004,0006, 0010,0036]).
Regarding claim 24, Wada discloses an elastomeric article (tire and rubber covered textiles; carcass ply or belt ([0014,0015]) that employs raw material derived from non-petroleum resources in consideration of the environment and future depletion of petroleum resources ([0010, 0006]). Wada discloses the article as comprising textile cord which is prepared by stranding a plurality of filaments made of an organic fiber material wherein polyester is disclosed as a particular example. Wada also discloses that textile made from raw material derived from non-petroleum resources such as rayon may be preferably employed ([0043]).
Thus, Wada recognizes textile cords derived from non-petroleum resources as preferable from an environmental protection viewpoint. Wada does not disclose polyethylene furanoate (PEF) as a material. 
In addressing the same problem of non-petroleum based alternatives to conventional petrol-based polyester, Roerink discloses that PEF has better or similar properties compared to polyester (PET), is based on biomass derived carbohydrates, and can be used to produce fibers for textiles (see pgs 9, 11, 12). Kato, similarly directed towards bio-based alternatives to petrol-based polyester (line 21-28), teaches using biomass derived 2,5 furan dicarboxylic acid (FDCA) as raw material along with a diol (ethylene glycol being preferable from the viewpoint of mechanical properties) for producing a polyester having excellent heat resistance and mechanical properties (lines 35-47, 60-66, 140-142, 597-
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Wada with reinforcement cords consisting of PEF yarns produced from biomasses since (1) Wada teaches employing non-petroleum based materials as alternatives to petroleum-based materials in order to reduce reliance on petroleum and that a textile made from non-petroleum based raw material is preferable ([0010,0043]); (2) Roerink teaches PEF as an alternative to commonly used PET wherein PEF provides better or similar properties, is derived from biomass materials, and can be used to produce fibers for textiles (pgs 9-12); and as optionally applied further motivations, (3) Kato teaches biomass derived furan dicarboxylic acid (FDCA)-based polyesters as alternatives to terephthalate based polyester (PET) which offer excellent heat resistance and mechanical properties which can be used in a wide variety of applications including fibers and yarns (lines 35-47, 60-66, 140-142, 597-602; the polyesters derived from ethylene glycol and FDCA are PEF); and/or (4) de Jong discloses PEF as an affordable bio-based replacement for PET for use in a wide variety of applications including fibers wherein oil-based PTA is replaced with bio-based FDCA in order to obtain 100% renewable PEF (pg 3, top paragraph; pg 12). 
One would have been motivated to employ PEF as the reinforcement cord material in order to provide a non-petroleum based material instead of conventional oil-based polyester cord reinforcement.
Wada is silent as to the yarn twist. In the same field of endeavor of tire reinforcement cords, Westgate discloses reducing the expense of reinforcement cords by reducing the yarn twist--for example, by using yarn twists of 118 to 316 tpm (with examples of 197) ([0003,0004,0006,0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed a yarn twist of 100 to 200 tpm since Westgate discloses using yarn twists of 118 to 316 tpm (with specific examples of 197 tpm) in order to reduce manufacturing expense ([0003,0004,0006, 0010,0036]).
Wada does not disclose the linear density of the yarns; Examiner notes, however, that the broad ranges cover the conventional values typically used in the tire art. Furthermore, Westgate discloses that yarns of 240 dtex to 3300 dtex can be used, depending on the size of the tires constructed and their use ([0020]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the yarns with linear density within the claimed range since Westgate discloses yarn densities of 240 dtex to 3300 dtex as suitable for tires ([0020]). One of ordinary skill in the art would have been motivated to select a yarn linear density based on the reinforcement requirements for the tire construction ([0020]).

Claims 1, 2, 4, 7-9, 18, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (US 2003/0100661) in view of Roerink (Avantium's YXY: Green Materials and Fuels) and Westgate (US 2003/0034107), and optionally, further in view of Kato (JP2008-291244, with English machine translation) and/or de Jong (Furandicarboxylic Acid (FDCA), A Versatile Building Block for a Very Interesting Class of Polyesters).
Regarding claims 1, 2, 4, Kikuchi discloses an elastomeric article (tire) that is ecology-conscious and derived from non-petroleum resources wherein Kikuchi teaches the tire as including non-petroleum based reinforcement cords ([0008]). Kikuchi discloses polyester yarns as a conventional petroleum-based synthetic fiber ([0007,0052]) and lists rayon and acetate as examples of non-petroleum based raw materials used for the fiber ([0019]) but does not disclose polyethylene furanoate (PEF) as a material. 
In addressing the same problem of non-petroleum based alternatives to conventional petrol-based polyester, Roerink discloses that PEF has better or similar properties compared to polyester (PET), is based on biomass derived carbohydrates, and can be used to produce fibers for textiles (see pgs 9, 11, 12). Kato, similarly directed towards bio-based alternatives to petrol-based polyester (line 21-28), teaches using biomass derived 2,5 furan dicarboxylic acid (FDCA) as raw material along with a diol (ethylene glycol being preferable from the viewpoint of mechanical properties) for producing a polyester having excellent heat resistance and mechanical properties (lines 35-47, 60-66, 140-142, 597-602). Examiner notes the combination of FDCA and ethylene glycol yields polyethylene furanoate (PEF). Kato teaches the polyester resin can be used for a wide variety of applications including forming yarns and fibers (lines 495-506). De Jong, similarly directed towards bio-based alternatives to petrol-based polyester, teaches replacing oil-based PTA building block of PET with bio-based FDCA to obtain bio-based polyesters wherein a 100% renewable PEF can be produced wherein PEF is disclosed as an affordable biobased alternative to PET for use in a variety of applications including fibers (pgs 2-3; pg 12). Thus, PEF was well recognized in the art at the time of the invention to be a bio-based alternative to PET.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the eco tire of Kikuchi with reinforcement cords consisting of PEF yarns produced from biomasses since (1) Kikuchi teaches employing non-petroleum based materials as alternatives to petroleum-based materials such as conventional polyester yarns in order to reduce 
One would have been motivated to employ PEF as the reinforcement cord material in order to provide a non-petroleum based material instead of conventional oil-based polyester cord reinforcement.
Kikuchi is silent as to the yarn twist. In the same field of endeavor of tire reinforcement cords, Westgate discloses reducing the expense of reinforcement cords by reducing the yarn twist--for example, by using yarn twists of 118 to 316 tpm (with examples of 197) ([0003,0004,0006,0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed a yarn twist of 100 to 200 tpm since Westgate discloses using yarn twists of 118 to 316 tpm (with specific examples of 197 tpm) in order to reduce manufacturing expense ([0003,0004,0006, 0010,0036]).
Regarding claim 7, Kikuchi does not disclose the linear density of the yarns; Examiner notes, however, that the broad ranges cover the conventional values typically used in the tire art. Furthermore, Westgate discloses that yarns of 240 dtex to 3300 dtex can be used, depending on the size of the tires constructed and their use ([0020]). It would have been obvious to a person having ordinary skill in the 
Regarding claims 8, 9 and 18, Kikuchi teaches the cord as being employed in the carcass ply ([0050,52]). Westgate discloses that textile cord can be applied to the carcass, belt, or overlay (belt bandage)([0035]). It would have been obvious to a person having ordinary skill in the art to apply the textile cord to the belt and overlay as taught by Westgate in order to employ non-oil based materials in the tire construction.
Regarding claims 20-22, Westgate discloses that the yarns can be twisted in the S or Z direction and then cabled together in the opposite direction ([0044]).
Regarding claim 23, the limitations include those listed in claim 1 (see rejection above) and include additional limitations to the sourcing of the PEF. As to the sourcing of the PEF, the recitation of 24.2wt% EG and 75.8wt% FDCA by the claim would have been obvious to a person having ordinary skill in the art at the time of the invention since it merely recites the inherent mass fraction of EG and FDCA that is present in PEF. As to the petrol vs. biomass sourcing of the reaction components, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed ethylene glycol from petroleum since (1) de Jong teaches that the building block  of ethylene glycol can be produced by oil cracking or from bioethanol (pg 2); and (2) while Kikuchi and de Jong disclose using non-petroleum based materials as preferable from an environmental standpoint, a person having ordinary skill in the art would have readily appreciated that petroleum based EG is an equally viable material for producing PEF (ethylene glycol chemistry is the same regardless of its sourcing). One would be motivated to use petrol-based EG based on economics and supply availability. 
Regarding claim 24, Kikuchi discloses an elastomeric article (tire) that is ecology-conscious and derived from non-petroleum resources wherein Kikuchi teaches the tire as including non-petroleum based reinforcement cords ([0008]). Kikuchi discloses polyester yarns as a conventional petroleum-based synthetic fiber ([0007,0052]) and lists rayon and acetate as examples of non-petroleum based raw materials used for the fiber ([0019]) but does not disclose polyethylene furanoate (PEF) as a material. 
In addressing the same problem of non-petroleum based alternatives to conventional petrol-based polyester, Roerink discloses that PEF has better or similar properties compared to polyester (PET), is based on biomass derived carbohydrates, and can be used to produce fibers for textiles (see pgs 9, 11, 12). Kato, similarly directed towards bio-based alternatives to petrol-based polyester (line 21-28), teaches using biomass derived 2,5 furan dicarboxylic acid (FDCA) as raw material along with a diol (ethylene glycol being preferable from the viewpoint of mechanical properties) for producing a polyester having excellent heat resistance and mechanical properties (lines 35-47, 60-66, 140-142, 597-602). Examiner notes the combination of FDCA and ethylene glycol yields polyethylene furanoate (PEF). Kato teaches the polyester resin can be used for a wide variety of applications including forming yarns and fibers (lines 495-506). De Jong, similarly directed towards bio-based alternatives to petrol-based polyester, teaches replacing oil-based PTA building block of PET with bio-based FDCA to obtain bio-based polyesters wherein a 100% renewable PEF can be produced wherein PEF is disclosed as an affordable biobased alternative to PET for use in a variety of applications including fibers (pgs 2-3; pg 12). Thus, PEF was well recognized in the art at the time of the invention to be a bio-based alternative to PET.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the eco tire of Kikuchi with reinforcement cords consisting of PEF yarns produced from biomasses since (1) Kikuchi teaches employing non-petroleum based materials as alternatives to petroleum-based materials such as conventional polyester yarns in order to reduce 
One would have been motivated to employ PEF as the reinforcement cord material in order to provide a non-petroleum based material instead of conventional oil-based polyester cord reinforcement.
Kikuchi is silent as to the yarn twist. In the same field of endeavor of tire reinforcement cords, Westgate discloses reducing the expense of reinforcement cords by reducing the yarn twist--for example, by using yarn twists of 118 to 316 tpm (with examples of 197) ([0003,0004,0006,0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed a yarn twist of 100 to 200 tpm since Westgate discloses using yarn twists of 118 to 316 tpm (with specific examples of 197 tpm) in order to reduce manufacturing expense ([0003,0004,0006, 0010,0036]).
Kikuchi does not disclose the linear density of the yarns; Examiner notes, however, that the broad ranges cover the conventional values typically used in the tire art. Furthermore, Westgate discloses that yarns of 240 dtex to 3300 dtex can be used, depending on the size of the tires constructed and their use ([0020]). It would have been obvious to a person having ordinary skill in the art at the time .

Response to Arguments
Applicant’s arguments with respect to claims 1, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749